COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  JAVIER GONZALEZ,                              §              No. 08-19-00062-CR

                                Appellant,      §                Appeal from the

  v.                                            §           34th Judicial District Court

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                                Appellee.       §              (TC# 20170D04716)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF DECEMBER, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., and Palafox, J., and Massengale, V.J.
Massengale, V.J., sitting by assignment